On Petition for Rehearing.
The petition for rehearing must be denied. The questions it presents are: (1) Diminution of the record; and (2) a remand of the case for a new trial.
As to the first question it may be said that the petition does not point out wherein the record in this court is not as full and complete as the record before the Board of Tax Appeals. In the absence of such a showing there is no basis on which to found such an application.
The request that the case be remanded for a new trial is likewise without any basis. It is not claimed that the evidence the petitioners desire to introduce is newly discovered and was not within their power to have produced at the hearing before the Board. Furthermore, if the case were remanded to the Board for a new trial, it would be entirely discretionary with it whether it would receive parol evidence to contradict the intention of *331the parties as expressed in the trust instrument. And if the evidence were newly 'discovered, which it apparently is not, a remand of the case for a new trial would be futile if the Board should conclude to follow what is the customarily recognized law of evidence as to such a matter.
The petition for rehearing is denied.